Citation Nr: 1627303	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  15-06 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1983 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In October 2015, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  In October 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal of the claim of entitlement to service connection for right ear hearing loss disability was requested.

2.  The Veteran has credibly asserted that he has had ringing in his ears, which has been described by a VA examiner as tinnitus, since exposure to hazardous noise in service.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the appeal by the Veteran have been met with respect to the claim of entitlement to service connection for right ear hearing loss disability.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.

In the present case, the Veteran, through his representative, clearly expressed his intent to withdraw his appeal as to the issues of service connection for right ear hearing loss disability during his October 2015 Board hearing.  Consequently, the Board finds that the Veteran has withdrawn his appeal as to this issue.  Hence, there remain no allegations of errors of fact or law for appellate consideration at this time.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Service Connection for Tinnitus

The Veteran contends that he has had ringing in his ears since being exposed to aircraft engine noise on a daily basis during his active duty.  For the following reasons, the Board finds that service connection is warranted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including organic diseases of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

After reviewing the evidence of record, the Board finds that the Veteran's reports of ringing in the ears since being exposed to aircraft noise in service is consistent with the circumstances of his service and with his military occupational specialties.  During his Board hearing, the Veteran reported being exposed to aircraft engine noise for eight to twelve hours a day on a regular basis during his period of active duty.  His DD-214 form indicates that his military occupational specialties were Aircraft Armament Systems Technician and Aircraft Armament Systems Specialist.  In light of the above, his reports of constant loud noise exposure are highly credible.  In addition, a VA audiological examination performed in September 2014 confirms that the ringing in the ears observed by the Veteran was tinnitus.  During the hearing, the Veteran clarified that he experienced ringing in his ears starting in the late 1980s, early 1990s, which was barely noticeable at first but became irritating by the mid-1990s.  As the Veteran reported that the ringing started while he was in active service, the Veteran's credible assertions of ringing in his ears during and after active service establish chronicity of the condition which was later diagnosed as tinnitus.  As such, a nexus to service is shown.

The Board is aware that a VA audiologist has provided a negative nexus opinion, citing the fact that in-service audiograms revealed normal hearing and the Veteran's own reports of post-service incurrence indicated that his tinnitus began several years after his discharge from active duty.  However, the Board is affording this opinion little probative weight, as it does not take proper account of the Veteran's credible contentions that the ringing in his ears started during service after exposure to excessive noise.  The Board also notes that the VA medical opinion conceded that the "etiology of tinnitus cannot be determined using current clinical technologies" and is "typically inferred by patient history and review of medical records."  In light of the Veteran's lengthy period of exposure to hazardous noise in service, as shown by the record, the Board finds that service connection for tinnitus is warranted.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002).


ORDER

The appeal as to the claim of entitlement to service connection for right ear hearing loss disability is dismissed.

Service connection for bilateral tinnitus is granted.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


